Citation Nr: 9915951	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  98-07 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran had over 20 years of active military service.  He 
retired from active duty on May 25, 1971.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from a January 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO). 

By determination issued in late-May 1998, the veteran was 
found incompetent for VA purposes as of May 22, 1998. 


REMAND

The RO has received two private medical statements which 
suggest that the veteran is in need of aid and attendance 
based on his nonservice-connected disabilities.  Nonetheless, 
his representative has requested that his service-connected 
disabilities be re-evaluated inasmuch he has not undergone VA 
examination of the service connected disabilities in many 
years. 

Under the circumstances of this case, the Board finds that 
additional assistance is necessary, and this case is REMANDED 
to the RO for the following actions:


1.  The veteran or his guardian should be 
requested to identify all sources of 
recent treatment that the veteran 
received for service-connected 
disabilities.  All such records should be 
obtained. 

2.  Once the above-requested information 
has been obtained and associated with the 
claims folder, the RO should schedule the 
veteran for VA medical examination to 
determine the nature and severity of the 
service connected disabilities.  The 
claims file should be made available for 
the examiner's review.

3.  The RO should also schedule the 
veteran for VA examination for aid and 
attendance or for housebound benefits.  
It should be emphasized to the examiner 
that consideration should be given only 
to the current status of the service 
connected disabilities. The claims file 
should be made available for the 
examiner's review.  It is suggested that 
the examiner utilize VA Form 21-2680 in 
reporting the findings.

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  The RO should readjudicate the claim, 
and return the case to the Board, if in 
order, after completion of the usual 
adjudication procedures.  

The veteran is free to submit additional evidence and 
argument while this case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. App. 398 
(1995). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

